DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Figs. 5 and 6 (Claims 21-40) in the reply filed on February 3rd, 2022 is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 29-31, 33, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NARA (Pub. No.: US 2015/0293283 A1), hereinafter as Nara.
Regarding claim 21, Nara discloses an image pickup device in Figs. 1-2, comprising: a first structural body (combination of insulating film 13 and imaging elements 12) and a second structural body (substrate 10) that are layered (see Fig. 2 and [0602-0603]), wherein the first structural body includes a pixel array unit (imaging elements 12) that captures an image (see [0603]), and wherein the second structural body is positioned below the first structural body (see Fig. 2); and a lens module (imaging lens 40 and lens holder 50) provided above the first structural body, wherein a protective substrate (glass substrate 30) is provided between the lens module and the first structural body, and wherein the protective substrate is a transparent substrate (light transmissive substrate) (see Fig. 1 and [0596-0597]).
Regarding claim 22, Nara discloses the image pickup device according to claim 21, further comprising a color filter (color filter 15R/15G/15B) provided above the pixel array unit of the first structural body (see Fig. 2 and [0603]).
Regarding claim 23, Nara discloses the image pickup device according to claim 22, further comprising an on-chip lens (micro lens 17) provided between the color filter and the protective substrate (see Fig. 2 and [0603]).
Regarding claim 24, Nara discloses the image pickup device according to claim 23, wherein the protective substrate is fixed above an upper surface of the first structural body to create a cavity-less structure (glass substrate 30 attached to insulating film 13 by blocking filer 42, layer 46 and overcoat 16 without forming any recess or gap) (see Figs. 1-2).
Regarding claim 29, Nara discloses the image pickup device according to claim 21, further comprising a wiring layer (electrode 26 and top portion of metal electrode 23) provided within the first structural body and the second structural body (see Fig. 2 and [0603]).
Regarding claim 30, Nara discloses the image pickup device according to claim 21, further comprising a through-via (the V-shape portion of metal electrode 23 inside substrate 10) penetrating through a semiconductor substrate (substrate 10) constituting a part of the second structural body (see Fig. 2 and [0603]).
Regarding claim 31, Nara discloses the image pickup device according to claim 30, wherein the through-via has an inverted tapered shape (V-shape portion of metal electrode 23) (see Fig. 2).
Regarding claim 33, Nara discloses the image pickup device according to claim 30, wherein an insulating film (insulating film 22) covers an outer layer of the through-via (see Fig. 2 and [0603]).
Regarding claim 35, Nara discloses the image pickup device according to claim 21, further comprising a plurality of external terminals (plurality of the horizontal portion of metal electrodes 23 and solder balls 60) provided on a bottom surface of a semiconductor substrate constituting a part of the second structural body (see Figs. 1 and 2 and [0600], [0603]).
Regarding claim 36, Nara discloses the image pickup device according to claim 35, wherein the plurality of external terminals includes solder pads (the horizontal portion of metal electrodes 23 and solder balls 60 can function as solder pads).
Regarding claim 37, Nara discloses the image pickup device according to claim 
Regarding claim 38, Nara discloses an image pickup device in Figs. 1-2, comprising: a first structural body (combination of insulating film 13 and imaging elements 12) and a second structural body (combination of substrate 10, insulating film 22, metal electrode 23, solder resist layer 24, shielding film 18, solder ball 60 and circuit board 70) that are layered (see Fig. 2 and [0600-0603]), wherein the first structural body includes a pixel array unit (imaging elements 12) that captures an image (see [0603]), and wherein the second structural body is positioned below the first structural body (see Fig. 2); and a lens module (imaging lens 40 and lens holder 50) provided above the first structural body, wherein a protective substrate (glass substrate 30) is provided between the lens module and the first structural body, and wherein the protective substrate is a transparent substrate (light transmissive substrate) (see Fig. 1and [0596-0597]); a circuit board (circuit board 70) coupled to the bottom surface of the semiconductor substrate constituting a part of the second structural body (see Fig. 2 and [0600]). 
Regarding claim 40, Nara discloses a method of manufacturing an image pickup device in Figs. 1-2, comprising: layering a first structural body onto a second structural body (forming insulating film 13 and imaging elements 12 onto substrate 10), wherein the first structural body includes a pixel array unit that captures an image (imaging elements 12 captures images), and wherein the second structural body is positioned below the first structural body (see Fig. 2 and [0600-0603]); providing a lens module above the first structural body (providing imaging lens 40 and lens holder 50) (see Fig. 2 and [0596-0597]); and providing a protective substrate between the lens .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28, 32, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over NARA (Pub. No.: US 2015/0293283 A1), hereinafter as Nara, as applied to claims 21, 29, 33 and 38 above, and further in view of Oganesian (Pub. No.: US 2013/0249031 A1).
Regarding claim 25, Nara discloses the image pickup device according to claim 21, but fails to disclose wherein the lens module is placed on the protective substrate.
Oganesian discloses an image pickup device in Fig. 6, comprising: a protective substrate (transparent substrate 38) and wherein a lens module (lens module assembly 48) is placed on the protective substrate (see [0019] and [0021]).
Lens holder 50 and imaging lens 40 of Nara being modified to be placed on the glass substrate 30 and having the same structure as the lens module assembly 48 of Oganesian for reciting all limitations of claim 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lens module of Nara to have the same structure as the lens module of Oganesian because having the modified structure would reduce the packaging size of the image pickup device and further providing a highly secured structure for the lens module and also improve light focusing with more additional lens.  
Regarding claim 26, Nara discloses the image pickup device according to claim 21, but fails to disclose wherein the lens module includes a plurality of lenses.
Oganesian discloses an image pickup device in Fig. 6, comprising: a protective substrate (transparent substrate 38) and wherein a lens module (lens module assembly 48) is placed on the protective substrate (see [0019] and [0021]), and wherein the lens module includes a plurality of lenses (plurality of lens 50) (see Oganesian, Fig. 6 and [0021]).
Lens holder 50 and imaging lens 40 of Nara being modified to be placed on the glass substrate 30 and having a plurality of lenses as same structure as the lens module assembly 48 of Oganesian for reciting all limitations of claim 26. It would have 
Regarding claim 27, the combination of Nara and Oganesian discloses the image pickup device according to claim 26, wherein the plurality of lenses includes at least two lenses (plurality of lens 50) (see Oganesian, Fig. 6 and [0021]).
Regarding claim 28, the combination of Nara and Oganesian discloses the image pickup device according to claim 26, wherein a cavity is provided between each of the plurality of lenses (spacing between lenses 50) (see Oganesian, Fig. 6 and [0021]).
Regarding claim 32, Nara discloses the image pickup device according to claim 29, but fails to disclose wherein the wiring layer includes at least aluminum.
Oganesian discloses an image pickup device in Fig. 6, comprising: wherein a wiring layer (conductive material 76) includes at least aluminum (Ti/Al) (see Fig. 6 and [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wiring layer of Nara to be made including at least aluminum as same as the wiring layer of Oganesian because having the material Ti/Al would be easily manufactured by sputtering or plating for forming a highly conductive and effectively durable for the wiring layer. 
Regarding claim 34, Nara discloses the image pickup device according to claim 
Oganesian discloses an image pickup device in Fig. 6, comprising: an insulating film (layer 74) includes Silicon dioxide covers an outer layer of a through-via (conductive material 76) (see [0029-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating film of Nara to be made of silicon dioxide as same as the insulating film of Oganesian because silicon dioxide can be easily manufacturing by well-known method such as thermal oxidation or CVD over silicon substrate for a low manufacturing cost. 
Regarding claim 39, Nara discloses the image pickup device according to claim 38, but fails to disclose wherein the lens module is placed on the protective substrate.
Oganesian discloses an image pickup device in Fig. 6, comprising: a protective substrate (transparent substrate 38) and wherein a lens module (lens module assembly 48) is placed on the protective substrate (see [0019] and [0021]).
Lens holder 50 and imaging lens 40 of Nara being modified to be placed on the glass substrate 30 and having the same structure as the lens module assembly 48 of Oganesian for reciting all limitations of claim 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lens module of Nara to have the same structure as the lens module of Oganesian because having the modified structure would reduce the packaging size of the image pickup device and further providing a highly secured structure for the lens module and also improve light focusing with more additional lens.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KOBAYASHI et al. (Pub. No.: US 2021/0183995 A1) discloses evidence of crystal defects caused by ion-implantation in silicon carbide during the manufacturing SiC semiconductor device (see [0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.